08/01/2022
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                  March 1, 2022 Session

     BANK OF NEW YORK MELLON V. HELEN E. CHAMBERLAIN

                  Appeal from the Circuit Court for Davidson County
                     No. 18C326 Hamilton V. Gayden, Jr., Judge
                      ___________________________________

                            No. M2021-00684-COA-R3-CV
                        ___________________________________


This appeal arises from a detainer action filed by a bank following a foreclosure sale. The
defendant borrower filed a counterclaim for “Wrongful Foreclosure – Breach of Contract,”
alleging that the plaintiff bank breached the deed of trust by failing to provide proper notice
prior to acceleration. The trial court originally granted summary judgment in favor of the
plaintiff bank, finding that notice was properly sent, but this Court reversed, concluding
that genuine issues of material fact existed such that summary judgment could not be
awarded to either party. On remand, the trial court permitted both parties to amend their
answers. The plaintiff bank then asserted res judicata based on a prior lawsuit in federal
court and moved for summary judgment on that basis. The trial court ultimately granted
the plaintiff bank summary judgment, concluding that the defendant’s argument regarding
lack of notice either was raised or should have been raised in her prior action in federal
court in which she attempted to halt the foreclosure. The defendant appeals. We affirm
and remand for further proceedings.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed and
                                    Remanded

CARMA DENNIS MCGEE, J., delivered the opinion of the court, in which FRANK G.
CLEMENT, JR., P.J., M.S., and ANDY D. BENNETT, J., joined.

Carol A. Molloy, Fitchburg, Massachusetts, for the appellant, Helen E. Chamberlain.

Alex McFall, Nashville, Tennessee, for the appellee, The Bank of New York Mellon fka
The Bank of New York.

                                         OPINION

                          I.   FACTS & PROCEDURAL HISTORY
       In 1960, Helen Chamberlain and her husband purchased the property at issue in this
case: 514 Neilwood Drive, in Nashville, Tennessee. Ms. Chamberlain became sole owner
of the property when she and her husband divorced in 1993. On February 19, 2007, Ms.
Chamberlain deeded a one-half interest in the property to Delores-Rose Dauenhauer.1
Shortly thereafter, on March 30, 2007, Ms. Dauenhauer obtained a loan from America’s
Wholesale Lender in the amount of $555,000 “to finance the purchase” of the Neilwood
Drive property. As evidence of this indebtedness, Ms. Dauenhauer executed an interest
only fixed rate promissory note. Her monthly payment would be $3,179.69 for the first
120 months and then rise to $4,261.37. Both Ms. Dauenhauer and Ms. Chamberlain
executed a deed of trust on the Neilwood Drive property to secure the repayment of the
loan. The deed of trust was eventually assigned to Bank of New York Mellon (“Bank”).

       Ms. Dauenhauer defaulted on the loan. She passed away in December 2015.
However, before her death, Ms. Dauenhauer conveyed her one-half interest in the property
to Ms. Chamberlain. The property was sold at a foreclosure sale in September 2017, and
Bank was the highest bidder. Bank initiated this detainer action seeking to remove Ms.
Chamberlain from the property. The case was transferred from general sessions to circuit
court, where Ms. Chamberlain filed a counterclaim for “Wrongful Foreclosure – Breach of
Contract,” asserting that Bank had breached the notice provisions in the deed of trust. The
deed of trust designated both Ms. Dauenhauer and Ms. Chamberlain as “Borrowers.” Thus,
Ms. Chamberlain relied on paragraph 22, which provided:

        22. Acceleration; Remedies. Lender shall give notice to Borrower prior to
        acceleration following Borrower’s breach of any covenant or agreement in
        this Security Instrument . . . . The notice shall specify: (a) the default; (b) the
        action required to cure the default; (c) a date, not less than 30 days from the
        date the notice is given to Borrower, by which the default must be cured; and
        (d) that failure to cure the default on or before the date specified in the notice
        may result in acceleration of the sums secured by this Security Instrument
        and sale of the Property. The notice shall further inform Borrower of the
        right to reinstate after acceleration and the right to bring a court action to
        assert the non-existence of a default or any other defense of Borrower to
        acceleration and sale. If the default is not cured on or before the date
        specified in the notice, Lender at its option may require immediate payment
        in full of all sums secured by this Security Instrument without further demand
        and may invoke the power of sale and any other remedies permitted by
        Applicable Law. . . .


        1
          It is not clear from the record what, if any, relationship existed between Ms. Chamberlain and Ms.
Dauenhauer. Ms. Dauenhauer’s husband signed some documents along with her, but his involvement is
not relevant to the issues on appeal.
                                                   -2-
Ms. Chamberlain argued that she did not receive “proper notice prior to acceleration” under
paragraph 22. She sought a declaration that she was the rightful owner of the property; an
order compelling Bank to transfer or release legal title and possession of the property; an
injunction preventing Bank from transferring, encumbering, or claiming any interest in the
property; and “damages and other compensatory relief” the court deemed proper.

        Bank filed an answer to the counterclaim, asserting that it provided proper notice of
default, acceleration, and the foreclosure in accordance with the deed of trust. It also filed
a motion for summary judgment, contending that the counterclaim should be dismissed and
that it should be granted possession of the property. Bank claimed that a loan servicer,
acting as its agent, had sent notice of default and intent to accelerate the loan in accordance
with the deed of trust. Specifically, it pointed to two letters sent by the loan servicer in
2014, with the first being addressed to Ms. Chamberlain and the second being addressed
to Ms. Dauenhauer (although Ms. Chamberlain had accepted delivery according to the
return receipt). Thus, Bank asserted that it had fully complied with the notice provision of
the deed of trust and that it was entitled to summary judgment. It submitted numerous
documents in support of its motion, including an affidavit of the custodian of records for
the loan servicer with the 2014 notices attached.

       Ms. Chamberlain filed a response and cross-motion for summary judgment. She
maintained that notice was never provided in accordance with paragraph 22. Ms.
Chamberlain attached a letter addressed to Ms. Dauenhauer from a former trustee, dated
May 23, 2011, which was entitled, “Notice of Acceleration and Foreclosure.” She also
submitted an affidavit from her attorney, who stated that she had been the attorney of record
for Ms. Chamberlain and Ms. Dauenhauer in a previous case in federal district court and
that she had obtained the May 2011 letter from Ms. Dauenhauer during her representation
of them during that matter. She referenced “case number 3:12-cv-01026 in the U.S. District
Court for the Middle District of Tennessee.” Relying on the attached May 2011 letter, Ms.
Chamberlain argued that the loan was accelerated on May 23, 2011, and therefore, any
notice of acceleration required by paragraph 22 “must have been sent to Defendant prior
to May 23, 2011.” Thus, she argued that the two 2014 notices produced by Bank were
insufficient to show proper notice because they came “three years after acceleration.” She
also argued that notice to Ms. Dauenhauer did not suffice as notice to her. Ms. Chamberlain
submitted her own affidavit stating that she had accepted certified mail addressed to Ms.
Dauenhauer on a number of occasions during the course of the foreclosure proceedings but
never opened it and instead forwarded it to Ms. Dauenhauer at her home in Washington.
She maintained that the failure to comply with paragraph 22 rendered the foreclosure sale
void, and therefore, Bank was not entitled to possession.

       Bank filed a reply citing paragraph 15 of the deed of trust, which provided:

       Notices. . . . Any notice to Borrower in connection with this Security
       Instrument shall be deemed to have been given to Borrower when mailed by
                                          -3-
       first class mail or when actually delivered to Borrower’s notice address if
       sent by other means. Notice to any one Borrower shall constitute notice to all
       Borrowers unless Applicable Law expressly requires otherwise. The notice
       address shall be the Property Address unless Borrower has designated a
       substitute notice address by notice to Lender.

Thus, Bank argued that notice was deemed given upon mailing. It also argued that the May
2011 letter should not be admissible based on counsel’s affidavit referencing a case number
of prior litigation without any further foundation. Alternatively, however, Bank argued
that even if the May 2011 letter was admitted, the 2014 notices were still valid notice prior
to the foreclosure sale, which did not occur until 2017.

        On March 11, 2019, the trial court entered an order granting Bank’s motion for
summary judgment. Regarding Ms. Chamberlain’s “breach of contract argument,” the trial
court found that proper notice of the default prior to acceleration was sent, despite the May
2011 letter, because the foreclosure sale did not occur until September 2017 and Ms.
Chamberlain received at least one of the 2014 notices of default, as she signed the certified
mail return receipt. The trial court found that the other 2014 letter met the requirements in
the deed of trust as well and was also sufficient notice. The court found that both of the
2014 letters set forth amounts to be paid to cure the default prior to acceleration, and
therefore, Ms. Chamberlain was given at least two opportunities to cure the default before
the foreclosure sale in 2017. Tracking the language of paragraph 15, the trial court noted
that notice was deemed given when mailed, the notice address was the property address,
and notice to one borrower constituted notice to all borrowers. As for the second issue
regarding Bank’s claim for possession, the trial court found that it had established
constructive possession through the deed of trust and it was undisputed that Ms.
Chamberlain was still in possession of the property. As such, it found that Bank was
entitled to summary judgment and that Ms. Chamberlain’s “breach of contract claim” must
be dismissed.

       Ms. Chamberlain timely filed a notice of appeal to this Court. On appeal, we
recognized that “a defendant may defend against an unlawful detainer action by showing
wrongful foreclosure under the deed of trust.” Bank of New York Mellon v. Chamberlain,
No. M2019-00876-COA-R3-CV, 2020 WL 563527, at *5 (Tenn. Ct. App. Feb. 5, 2020).
We also noted that “[p]rovisions in a deed of trust directing that notice shall be given in a
particular matter are mandatory and must be strictly followed.” Id. at *6. Ms. Chamberlain
argued on appeal that the 2014 notices were insufficient because they were not mailed to
the “designated” address as required by the deed of trust. Id. Again, Paragraph 15
provided, “The notice address shall be the Property Address unless Borrower has
designated a substitute notice address by notice to Lender.” Id. at *1. The 2014 notices
were both sent to the property address in Nashville. Id. at *6. However, Ms. Chamberlain
argued that because the May 2011 letter was mailed to Ms. Dauenhauer at her address in
Washington, a genuine issue of material fact existed as to whether the Nashville address or
                                           -4-
the Seattle address was the “designated notice address” under the deed of trust. Id. at *7.
This Court noted that the deed of trust allowed a borrower to designate another notice
address in writing, but we found that “this argument was not fully considered by the trial
court.” Id. at *9. We concluded that the May 2011 letter constituted sufficient evidence
to create a genuine dispute as to the proper address where notices of acceleration may be
sent under the deed of trust. Id. at *10. As a result, “summary judgment in favor of either
party was inappropriate.” Id. We therefore reversed the order granting Bank’s motion for
summary judgment and the dismissal of the “counterclaim for breach of contract.” Id. In
a final footnote, we noted that Bank had argued on appeal that if the May 2011 letter was
sufficient evidence of a change of address, it should also be sufficient to constitute a notice
of acceleration that would itself satisfy paragraph 22 of the deed of trust. Id. at *10 n.9.
However, we noted that Bank had not argued in the trial court that the May 2011 letter
evidenced compliance with paragraph 22, as it relied instead on the 2014 letters. Id. We
gathered that Bank may not have been in possession of the May 2011 letter until after its
motion for summary judgment was filed, but we noted that Bank never amended its motion
to rely on the May 2011 letter. Id. Accordingly, we said that if Bank wished to make this
argument or to submit any other notices as evidence of compliance with the deed of trust
on remand, it was free to do so. Id.

       The first document that appears in the record after remand is a motion by Bank
seeking leave to amend its answer to the counterclaim for breach of contract in order to
assert affirmative defenses. Bank’s original answer had only asserted that proper notice
was given, and it sought to add twelve affirmative defenses, including res judicata. Bank
suggested that it had requested leave to amend “now that the factual and legal issues are
more developed,” in addition to the fact that it had retained new counsel on remand. Bank
noted that no scheduling order had been entered and no trial date had been set.

       Ms. Chamberlain filed a response in opposition to Bank’s motion for leave to amend
its answer. She noted that the case had already been appealed and remanded over the
course of two years. In addition, according to Ms. Chamberlain, this Court had “laid out
in detail exactly what [Bank] would need to establish” on remand regarding proper notice.
Thus, she suggested that the amendment should not be permitted based on undue delay,
undue prejudice, and futility. Bank filed a response, stating that the case had only been
pending in the trial court for a few months after its original answer was filed before
summary judgment was granted, and the process of discovery had not even begun. Bank
also suggested that any delay in the proceedings was not prejudicing Ms. Chamberlain, as
she was “living in a half-a-million-dollar Property for free” while Bank was paying all of
the expenses.

       After a hearing, the trial court entered an order granting Bank’s motion for leave to
amend its answer. The court noted that leave to amend is to be freely given when justice
so requires. It found the proposed amendment timely, as no scheduling order had been
entered and no trial date had been set. It also found that Ms. Chamberlain would suffer no
                                             -5-
prejudice, as no discovery had taken place. It further noted that Ms. Chamberlain had made
an oral motion for leave to amend her own answer to assert additional affirmative defenses,
which the trial court granted for the same reasons. Consequently, Ms. Chamberlain also
filed an amended answer to include affirmative defenses, including the affirmative defense
of wrongful foreclosure for failure to comply with paragraph 22 of the deed of trust.

        After Bank was permitted to file its amended answer, Ms. Chamberlain filed a
motion to strike its twelve affirmative defenses, arguing that they were “improperly pled”
and futile in light of the prior decision of the Court of Appeals that “narrowed the issue” to
proper notice. Ms. Chamberlain analyzed each of the twelve affirmative defenses and
asserted that each one lacked merit. The trial court granted in part and denied in part Ms.
Chamberlain’s motion to strike Bank’s affirmative defenses. The court granted the motion
to strike only to the extent that it addressed the affirmative defense of the statute of frauds.
The remainder of the motion to strike was denied.

       Ms. Chamberlain filed a motion for summary judgment on the issue of improper
notice. She maintained that the note was accelerated on May 23, 2011, and she claimed
that she “did not receive notice of default prior to acceleration at any time” from the
inception of the loan through the foreclosure sale. She submitted an affidavit stating that
she had never received a notice of default “informing [her] of the amount due to cure any
alleged default.” Thus, Ms. Chamberlain argued that the foreclosure sale was void and the
Bank lacked constructive possession of the property.

        Bank filed its own motion for summary judgment. It argued that the designated
address issue had become moot and unnecessary to resolve because the 2014 notices were
sent to the Nashville address and the May 2011 notice was sent to the Washington address,
so it did not matter which one was the “designated” address. Bank contended that the loan
had been in default since January 2009 and that Bank and its predecessors had been “trying
to foreclose” since that time. According to Bank, Ms. Chamberlain and Ms. Dauenhauer
had filed a prior lawsuit in 2012, seeking to enjoin a previously scheduled foreclosure sale
on the basis that the debt was invalid “under a plethora of legal theories” that were all
“soundly rejected” by federal courts. Bank explained that it had moved forward with
foreclosure and completed the sale after the federal litigation was resolved and then filed
this detainer action seeking to remove Ms. Chamberlain from the property, which led to
her filing the counterclaim for breach of contract. Thus, Bank argued that any challenge
to the May 2011 notice (or anything earlier) was barred by res judicata. Bank noted that
the 2012 complaint had specifically alleged that the plaintiffs had not received proper
“notice.” Bank also noted that the federal court opinion expressly stated that Ms.
Chamberlain and Ms. Dauenhauer had received “at least two letters indicating they were
in default,” in 2009 and 2011. Bank explained that the district court had dismissed the
complaint for failure to state a claim, and the Sixth Circuit had affirmed. Bank
acknowledged that Ms. Chamberlain did not assert any claim for “breach of contract” in
the federal case but argued that she “should have” if she had any complaints about the
                                             -6-
notices that had been provided to date.

         Bank attached the 2012 complaint filed by Ms. Chamberlain and Ms. Dauenhauer,
which sought to enjoin the scheduled foreclosure sale. Within the factual allegations of
the complaint, they alleged that the trustee had “failed to comply with the specific
advertisement and/or notice requirements in the deed of trust” and that “Tennessee law
requires strict compliance with the terms of the deed of trust in order for any . . . foreclosure,
to be valid.” The complaint specifically alleged that the trustee had sent them a letter on
May 23, 2011, “seeking payment from Plaintiff and indicating that the current principal
balance on the loan is $667,243.70.” However, the complaint asserted that the May 2011
letter contained false representations. The complaint asserted six counts: complaint to quiet
title; fraud; violation of the Fair Debt Collections Practices Act; violation of the Tennessee
Consumer Protection Act; civil conspiracy; and slander of title. They sought a declaration
that they were the rightful holders of title to the property and that the defendants (including
Bank) had no interest in the property; an injunction preventing them from claiming any
interest in the property; and compensatory as well as statutory damages.

        Ms. Chamberlain filed a response to Bank’s motion for summary judgment
admitting that the designated address issue was moot. However, she maintained that Bank
still had not shown that it provided notice of default prior to the acceleration in May 2011
in compliance with the deed of trust. Ms. Chamberlain admitted virtually all of the
undisputed facts submitted by Bank. She admitted that at the time of the actual foreclosure
sale in 2017, the loan was due for the January 2009 payment. She admitted that prior
foreclosure sales had been scheduled for July 1, 2011, and for October 15, 2012. She
admitted to obtaining a temporary restraining order to enjoin the foreclosure sale set for
October 15, 2012, although it was later dissolved. She admitted that the federal district
court dismissed the complaint in its entirety and “held that [Ms. Dauenhauer] and Ms.
Chamberlain received at least two letters indicating they were in default on the Loan.”
Still, Ms. Chamberlain insisted that the issue in the present lawsuit “is not whether [she]
received letters of default but whether the letters of default complied with the requirements
set forth in the deed of trust” by giving her “the amount necessary to cure any alleged
default.” She argued that her 2012 lawsuit concerned the Bank’s “right to foreclose based
on the note and deed of trust” but that it did not prevent her from raising a breach of contract
claim once Bank actually completed the foreclosure in violation of the notice provision in
the deed of trust. She argued that her claim was not ripe until the foreclosure was complete.
She also suggested that relief could not have been granted in the prior lawsuit because no
foreclosure had taken place.

        Bank filed a reply, claiming that Ms. Chamberlain’s entire case rested on her
argument about improper notice of default prior to acceleration on May 23, 2011, when
this argument either was or should have been raised in her 2012 lawsuit. For purposes of
summary judgment, Bank admitted that the loan was accelerated on May 23, 2011. Thus,
Bank noted that the breach of contract of which Ms. Chamberlain complains must have
                                          -7-
occurred at least a year before she filed suit to enjoin the foreclosure sale in August 2012.
It reiterated that she even attached the May 23, 2011 letter to her complaint and made
arguments related to it. Bank also pointed out that the May 23, 2011 letter itself recited
the total amount owed on the loan. In a further reply, Ms. Chamberlain acknowledged that
the May 2011 letter stated the total loan payoff amount, but she clarified her position that
she was never provided the amount necessary to cure the loan prior to acceleration,
representing the amount of past due payments, fees, and costs that must be paid to cure the
default. She maintained that she could not have litigated the issue currently before the
court in her former lawsuit because the suits were grounded in different conduct and sought
different relief.

        The trial court held a hearing on both parties’ motions for summary judgment and
then entered a written order granting summary judgment to Bank. Recounting the history
of the litigation, the court noted that a default had occurred as early as 2009 and that
foreclosure sales had been set for July 2011 and October 2012, but Ms. Chamberlain and
Ms. Dauenhauer filed suit challenging Bank’s authority to foreclose and the existence of
the default. The court noted that their complaint alleged that they did not receive proper
notice. The trial court recited the finding of the district court that the plaintiffs had received
at least two letters indicating that they were in default on the loan, including one in 2009
and one on May 23, 2011. It noted that the district court dismissed the complaint for failure
to state a claim, and the dismissal was affirmed by the Sixth Circuit, which rejected each
challenge to the validity of the loan and Bank’s standing to foreclose. The trial court noted
that Ms. Chamberlain’s only claim (and defense) in this action was for breach of contract,
alleging that Bank failed to send notice in accordance with paragraph 22 of the deed of
trust. The court noted that Ms. Chamberlain had abandoned her “designated address”
argument regarding the 2014 notices on remand and instead argued that notice was not
properly sent prior to acceleration in May 2011. However, the trial court concluded that
this argument was barred by res judicata. The court applied the elements of res judicata
under federal law and found that each was satisfied here. Specifically, it found that a final
decision was rendered on the merits by a court of competent jurisdiction; this subsequent
action was between the same parties; the issue of improper notice prior to May 2011 either
was raised and rejected or should have been raised in the 2012 lawsuit; and there was
identity of the causes of action. The trial court found that even though Ms. Chamberlain
did not specifically assert a breach of contract claim in the first action, she did assert a
broad challenge to the scheduled foreclosure sale and underlying debt, so if she had issues
with the notice of acceleration or any alleged breach of the deed of trust, they should have
been raised at that time. Therefore, the trial court determined that res judicata barred Ms.
Chamberlain’s claim and defense based on improper notice.

        Next, the court addressed Bank’s unlawful detainer action and whether Bank was
entitled to possession of the property. It found that the proper avenue to remove occupants
of property following a deed of trust foreclosure sale is an unlawful detainer action. It
noted that in order to establish an immediate right to possession, the claimant must show
                                             -8-
constructive possession and a loss of possession by the occupant’s act of unlawful detainer.
The court found that where a deed of trust foreclosure sale occurs and the terms of the deed
create a landlord-tenant relationship between the foreclosure sale purchaser and the
borrower, the purchaser’s constructive possession attaches upon passing of title following
the sale. Thus, it explained that constructive possession can be established by production
of the deed of trust and promissory note bearing the borrower’s signature, providing that
the borrower has an obligation to make payments, advising that failure to do so will result
in default that confers the power of sale on the holder of the note, and stating that the
borrower is required to surrender possession immediately upon completion of a foreclosure
sale. The court found that Bank “has presented all of that evidence here” and went on to
describe the evidence regarding each element. Accordingly, the court found that Bank had
established constructive possession and that Ms. Chamberlain was occupying the property.

       The trial court noted that wrongful foreclosure can be asserted as a defense in an
unlawful detainer action and that Ms. Chamberlain had done so here, asserting that Bank
violated the terms of the deed of trust by failing to send notice required by paragraph 22.
Accordingly, the court noted that Ms. Chamberlain’s wrongful foreclosure defense was
“premised entirely on a breach of contract theory.” The court concluded, “[b]ecause Ms.
Chamberlain’s counterclaims and defenses are barred by res judicata, she cannot oppose
[Bank’s] claim for possession.” In any event, the court also noted that Ms. Chamberlain
had “conceded that they received notice of default from [Bank] prior to the foreclosure sale
in the First Action.” The court noted that notices were sent to both the Seattle address in
2011 and the property address in 2014. It also noted that all parties were aware that the
loan was in default, that no mortgage payment had been made since December 2008, and
that Bank was seeking to foreclose, because those issues were the subject of the first action.
In light of “all the evidence that Ms. Chamberlain and [Ms. Dauenhauer] received the
requisite notices,” the court found that Ms. Chamberlain could not maintain that Bank
breached the notice provisions of the deed of trust. For all these reasons, the court
concluded that Bank was entitled to judgment as a matter of law on its claim for possession,
Ms. Chamberlain’s breach of contract claim, and her wrongful foreclosure defense. Ms.
Chamberlain timely filed a notice of appeal to this Court.

                                 II.   ISSUES PRESENTED

      Ms. Chamberlain presents the following issues, which we have slightly restated, for
review on appeal:

1. Whether the trial court abused its discretion by allowing Bank to amend its answer to
include affirmative defenses after remand where the Court of Appeals had narrowed the
issue to that of notice;

2. Whether the trial court erred in denying Ms. Chamberlain’s motion to strike Bank’s
affirmative defenses;
                                          -9-
3. Whether the trial court erred in finding that res judicata applied to bar Ms.
Chamberlain’s claim/defense of “Wrongful Foreclosure - Breach of Contract”;

4. Whether the foreclosure sale is void for failure to provide proper notice of default prior
to acceleration as required by paragraph 22 of the deed of trust;

5. Whether Bank is in constructive possession of the property.

In its posture as appellee, Bank responds to each of Ms. Chamberlain’s issues and also
presents the following additional issues:

1. Whether Ms. Chamberlain’s breach of contract claim and wrongful foreclosure defense
fail on alternate grounds even if they are not barred by res judicata;

2. Whether Ms. Chamberlain is precluded from challenging the order granting both parties
leave to amend their answers to include additional affirmative defenses;

3. Whether Ms. Chamberlain waived arguments raised for the first time in her appellate
brief;

4. Whether Ms. Chamberlain waived review of the circuit court’s denial of her motion to
strike by failing to sufficiently challenge it on appeal.

For the following reasons, we affirm the decision of the circuit court and remand for further
proceedings.

                                    III.   DISCUSSION

                         A.   Amendment of Answer on Remand

       We will begin with Ms. Chamberlain’s argument that the trial court erred by
permitting Bank to amend its answer on remand to include affirmative defenses. She
argues that the trial court “went beyond the mandate of the Court of Appeals” when this
Court had “narrowed the issue for the trial court to decide upon remand.” We disagree.

       “When a remanded cause has been re-entered on the docket, it stands exactly as it
did when the appeal was granted, except insofar as changed by the appellate courts.”
Hawkins v. Hart, 86 S.W.3d 522, 532 (Tenn. Ct. App. 2001) (citing Raht v. Southern Ry.
Co., 215 Tenn. 485, 387 S.W.2d 781, 787 (1965)). However, “appellate courts have the
power to remand cases with limiting instructions to the trial courts.” Melton v. Melton, No.
M2003-01420-COA-R10-CV, 2004 WL 63437, at *5 (Tenn. Ct. App. Jan. 13, 2004).

                                           - 10 -
       The appellate court directs actions and dictates results through its orders,
       judgments, and mandates and may limit the scope of a remand. Such orders
       and mandates are controlling, and the lower court does not have the authority
       to expand the directive or purpose of the higher court imposed upon remand.

Raleigh Commons, Inc. v. SWH, LLC, 580 S.W.3d 121, 129-30 (Tenn. Ct. App. 2018)
(quotations omitted). Thus, “‘the scope of a trial court’s authority upon remand’ is limited
to ‘the directions contained in the mandate from the appellate court.’” In re Alexis S., No.
E2020-00405-COA-R3-PT, 2020 WL 6375876, at *2 (Tenn. Ct. App. Oct. 30, 2020)
(quoting Raleigh Commons, Inc., 580 S.W.3d at 129-30). “Any proceedings on remand
which are contrary to the directions contained in the mandate from the appellate court may
be considered null and void.” Raleigh Commons, Inc., 580 S.W.3d at 129 (quoting Silvey
v. Silvey, No. E2003-00586-COA-R3-CV, 2004 WL 508481, at *3 (Tenn. Ct. App. Mar.
16, 2004)).

        In the prior opinion of this Court, we held that genuine issues of material fact existed
regarding whether proper notice was given, and therefore, “summary judgment in favor of
either party was inappropriate.” Bank of New York Mellon, 2020 WL 563527, at *10. We
reversed the trial court’s ruling granting Bank’s motion for summary judgment and
dismissing Ms. Chamberlain’s counterclaim for breach of contract. Id. The opinion itself
remanded “for further proceedings” without elaboration. Id. at *11. Our judgment
remanded “for further proceedings consistent with the Opinion.” Thus, we discern nothing
in this Court’s prior opinion that limited the scope of remand. Having concluded that
summary judgment could not be awarded to either party, the remanded case stood exactly
as it did prior to the appeal, except insofar as it was changed by our opinion. The trial court
was authorized to entertain Bank’s motion to amend its answer to the counterclaim on
remand.

       The situation before us is much like the one presented in Freeman Industries LLC
v. Eastman Chemical Company, 227 S.W.3d 561 (Tenn. Ct. App. 2006). That case was
remanded by the Tennessee Supreme Court to a trial court “for further proceedings
consistent with [its] opinion.” Id. at 562. The Tennessee Supreme Court’s decision, via
interlocutory appeal, had established a new pleading standard for Tennessee Trade Practice
Act claims and held that the plaintiff’s complaint did not state a cause of action under that
new standard. Id. It also held that the trial court erred in denying the defendants’ motion
for summary judgment on the only other claim (for unjust enrichment). Id. On remand,
the plaintiff moved to amend its complaint in order to plead its TPPA claim under the new
standard. Id. at 565. However, the trial court denied the motion to amend, interpreting the
remand “for further proceedings consistent with this opinion” to mean that the case was
“over” and that the trial court would lack jurisdiction to grant a motion to amend the
complaint on remand. Id.

       On appeal, this Court reversed. Id. at 562. We first explained that “Tennessee law
                                          - 11 -
has a history of favoring amendments,” as “[a] plethora of cases illustrates the willingness
of Tennessee courts to permit amendments under Rule 15.01.” Id. at 566. We concluded
that the trial court had correctly expressed a willingness to permit the amendment but that
it ultimately “did not believe that it had the authority to allow such an amendment after the
Supreme Court’s remand.” Id. at 567. On this latter point, we disagreed with the trial
court. We acknowledged that “a trial court may not disregard or modify the opinion of an
appellate court” but also emphasized that “a trial court is not necessarily powerless to
conduct any proceedings on remand.” Id. We explained,

       Once the mandate [from an appellate court] reinvests the trial court’s
       jurisdiction over a case, the case stands in the same posture it did before the
       appeal except insofar as the trial court’s judgment has been changed or
       modified by the appellate court. . . . [T]he trial court does not have the
       authority to modify or revise the appellate court’s opinion, or to expand the
       proceedings beyond the remand order. The trial court’s sole responsibility is
       to carefully comply with directions in the appellate court’s opinion.

Id. (quoting Earls v. Earls, No. M1999-00035-COA-R3-CV, 2001 WL 504905, at *3
(Tenn. Ct. App. May 14, 2001)). Applying these principles, we noted that the Supreme
Court had remanded for further proceedings consistent with its opinion but that it “did not
give particular instructions upon remand.” Id. Notably, the Supreme Court “did not direct
the trial court to enter an order dismissing [the] TPPA claim, nor did the Supreme Court
enter a final judgment itself.” Id. The instruction to conduct “further proceedings
consistent with this opinion,” we concluded, “did not restrict the trial court’s authority to
allow an amendment to [the] complaint.” Id. We continued,

       As we noted earlier, on remand a trial court is vested with authority to
       proceed with the case in accordance with the appellate court’s instructions.
       The absence of specific language from the Supreme Court allowing [the
       plaintiff] to amend its Complaint on remand does not mean that the trial court
       is forbidden from granting leave to amend; such would only be the situation
       if the Supreme Court had directed entry of a judgment in the case or
       otherwise stated in unequivocal terms that [the plaintiff] was not entitled to
       amend its Complaint on remand. We find no such language in the Supreme
       Court’s opinion or mandate in this case.

Id. at 568. As such, we concluded that “the trial court did indeed have the authority to
grant [the] motion to amend,” and we further held that it abused its discretion by denying
the motion. Id. We remanded for the trial court to permit the amendment. Id. at 569.

       As in Freeman Industries, we conclude that this Court’s prior opinion did not
deprive the trial court of the authority to grant a motion to amend on remand. We now
address Ms. Chamberlain’s alternative argument that the trial court abused its discretion in
                                            - 12 -
permitting an amendment under the circumstances of this case. Again, the trial court found
that Rule 15 provides for amendments to be freely given when justice so requires. It also
noted that the rule was intended to ensure that cases and controversies are determined on
their merits and not legal technicalities. The trial court recited the factors to be considered
in deciding whether to allow an amendment and concluded that they weighed in favor of
permitting an amendment here. It found the motion timely because no scheduling order
had been entered and no trial date had been set. It also found that Ms. Chamberlain would
not suffer prejudice because no discovery had taken place. Finally, it noted that Ms.
Chamberlain had also made an oral motion for leave to amend her own answer to assert
additional affirmative defenses, which the court granted for the same reasons. We discern
no abuse of discretion under these circumstances. See Pratcher v. Methodist Healthcare
Memphis Hosps., 407 S.W.3d 727, 741 (Tenn. 2013) (recognizing “the time-honored
principle that the determination of whether to allow an amendment to the pleadings is left
to the sound discretion of the trial court”) (internal quotation omitted); Harris v. St. Mary’s
Med. Ctr., Inc., 726 S.W.2d 902, 904 (Tenn. 1987) (“Amended pleadings may be filed
before trial, after trial, or even after appeal so long as the trial court has jurisdiction and so
long as the trial court does not abuse its discretion in allowing the amendment.”).2

                                          B.    Res Judicata

       Next, we will address Ms. Chamberlain’s contention that the trial court erred in
finding that res judicata barred her claim/defense of “Wrongful Foreclosure – Breach of
Contract.” “A trial court’s determination of the applicability of res judicata . . . is a question
of law, which we review de novo with no presumption of correctness.” In re Taylor B.W.,
397 S.W.3d 105, 111 (Tenn. 2013).

        At the outset, we note the parties’ disagreement as to whether the issue of res
judicata should be decided under federal law or state law. “For judgments in diversity
cases, federal law incorporates the rules of preclusion applied by the State in which the
rendering court sits.” Taylor v. Sturgell, 553 U.S. 880, 891 n.4 (2008) (citing Semtek Int’l
Inc. v. Lockheed Martin Corp., 531 U.S. 497, 508 (2001)). As a result, “state claim-
preclusion law controls the preclusive effect of a federal dismissal in a diversity case unless
state law sufficiently undermines federal interests.” Cooper v. Glasser, 419 S.W.3d 924,
929 (Tenn. 2013). In the case at bar, the 2012 complaint was filed by Ms. Chamberlain
and Ms. Dauenhauer in Tennessee state court, but it was removed to federal district court

        2
          We note that Bank presented an alternative issue regarding whether Ms. Chamberlain should be
“precluded from challenging” the order granting both parties leave to amend because she received the same
relief. However, we do not have a transcript of the hearing at which her oral motion was made in order to
fully examine the circumstances surrounding her request. Thus, we deem it appropriate to resolve this issue
on its merits rather than Bank’s alternative argument. See, e.g., In re Montana R.T., No. E2011-00755-
COA-R3-PT, 2012 WL 2499498, at *5 (Tenn. Ct. App. June 29, 2012) (assuming arguendo that a party
could contest an order and finding his arguments unpersuasive on the merits). Bank’s alternative issue is
pretermitted.
                                                  - 13 -
based on diversity of the parties. See Dauenhauer v. Bank of New York Mellon, No. 3:12-
CV-01026, 2013 WL 209250, at *2 (M.D. Tenn. Jan. 16, 2013) (explaining that the
defendants had removed the case to federal court and applying the rules for “actions
brought under federal diversity jurisdiction”). Thus, Tennessee’s claim preclusion law
controls the preclusive effect of the federal dismissal. Neither party argues that state law
would undermine federal interests in this circumstance, and we do not find that to be the
case.

       Under Tennessee law,

       A party relying on res judicata must establish four elements: “(1) that the
       underlying judgment was rendered by a court of competent jurisdiction; (2)
       that the same parties or their privies were involved in both suits; (3) that the
       same claim or cause of action was asserted in both suits; and (4) that the
       underlying judgment was final and on the merits.”

Recipient of Final Expunction Ord. in McNairy Cnty. Cir. Ct. Case No. 3279 v. Rausch,
645 S.W.3d. 160, 172 (Tenn. 2022) (quoting Regions Bank v. Prager, 625 S.W.3d 842,
848 (Tenn. 2021)).3 Ms. Chamberlain does not appear to dispute three elements -- that the
first action resulted in a judgment rendered by a court of competent jurisdiction; the same
parties were involved in both suits; and the underlying judgment was final and on the
merits. She only appears to challenge the third element – whether the same claim or cause
of action was asserted in both suits.

       In 2009, the Tennessee Supreme Court joined “the majority of the federal courts and
numerous states” by adopting “the transactional standard for determining whether a prior
judgment and a pending suit are the same cause of action for purposes of applying res
judicata.” Creech v. Addington, 281 S.W.3d 363, 380 (Tenn. 2009). As the Court
explained,

       [T]he “transactional” standard, provides as follows:

                When a valid and final judgment rendered in an action

       3
           For comparison, under federal law,

       “A claim is barred by the res judicata [or claim preclusive] effect of prior litigation if all of
       the following elements are present: (1) a final decision on the merits by a court of
       competent jurisdiction; (2) a subsequent action between the same parties or their privies;
       (3) an issue in the subsequent action which was litigated or which should have been
       litigated in the prior action; and (4) an identity of the causes of action.”

Trustees of Operating Engineers Loc. 324 Pension Fund v. Bourdow Contracting, Inc., 919 F.3d 368, 380
(6th Cir. 2019) (quoting Browning v. Levy, 283 F.3d 761, 771 (6th Cir. 2002)).
                                                    - 14 -
              extinguishes the plaintiff's claim . . . , the claim extinguished
              includes all rights of the plaintiff to remedies against the
              defendant with respect to all or any part of the transaction, or
              series of connected transactions, out of which the action arose.

       Restatement (Second) of Judgments § 24(1). Under the Restatement
       standard, “the concept of a transaction is . . . used in the broad sense,” and
       “connotes a natural grouping or common nucleus of operative facts.” Id. §
       24 cmt. b.

Id. at 379-80. The transactional approach “reflects the expectation that parties who are
given the capacity to present their ‘entire controversies’ shall in fact do so.” Id. at 381
(quoting Restatement (Second) of Judgments § 24 cmt. a). “Two suits, therefore, shall be
deemed the same ‘cause of action’ for purposes of res judicata where they arise out of the
same transaction or a series of connected transactions.” Id. The Supreme Court noted,
however, that “even where two claims arise out of the same transaction, the second suit is
not barred by res judicata unless the plaintiffs had the opportunity in the first suit to fully
and fairly litigate the particular issue giving rise to the second suit.” Id. at 382.

        This Court has repeatedly applied these principles in cases involving foreclosure.
In Davis v. Williams, No. E2010-01139-COA-R3-CV, 2011 WL 335069, at *1 (Tenn. Ct.
App. Jan. 31, 2011), the first suit was an unlawful detainer action in general sessions court,
and the second was a suit to set aside the foreclosure sale on the basis that the note and
deed of trust listed an incorrect amount owed, and therefore, the buyers were not in default.
Id. The trial court found the second suit barred by res judicata. Id. at *2. On appeal, the
sellers conceded that the general sessions court in Loudon County did not have jurisdiction
to entertain the question of title acquired through the foreclosure. Id. The buyers conceded
that they could have asserted wrongful foreclosure as a defense to possession in the prior
detainer action, but the alleged fraud could not have been asserted “as an original claim to
set aside the foreclosure sale.” Id. They argued that “even though the general sessions
court could have denied the Sellers possession based on the defense of wrongful
possession, its inability to set aside the foreclosure and vest title in them rather than the
Sellers means that its judgment does not have preclusive effect.” Id. We disagreed,
explaining:

       It is a fundamental principle of jurisprudence that material facts or questions,
       which were in issue in a former action, and were there admitted or judicially
       determined, are conclusively settled by a judgment rendered therein, and that
       such facts or questions becomes res judicata and may not again be litigated
       in a subsequent action between the same parties or their privies, regardless
       of the form the issue may take in the subsequent action whether the
       subsequent action involves the same or a different form or proceedings, or
       whether the second action is upon the same or a different cause of action,
                                             - 15 -
       subject matter, claim, or demand, as the earlier action. In such cases, it is also
       immaterial that the two actions are based on different grounds, or tried on
       different theories, or instituted for different purposes, and seek different
       relief.

Id. at *3 (quoting Gerber v. Holcomb, 219 S.W.3d 914, 919 (Tenn. Ct. App. 2006)). As
such, by failing to raise the matters concerning fraud in the foreclosure, “which could have
been litigated and decided as an incident to or essentially connected with the subject matter
of the prior litigation,” the buyers forfeited their opportunity to assert fraud in a later action.
Id. at *4. Both cases “arose out of the same transaction or series of connected transactions”
and were considered the same cause of action for purposes of res judicata. Id.; see also
Foster v. Fed. Nat’l Mortg. Ass’n, No. E2012-02346-COA-R3-CV, 2013 WL 3961193, at
*4 (Tenn. Ct. App. July 31, 2013) (“[T]he unlawful detainer action . . . decided by the
general sessions court . . . and this second action, including all claims asserted by the
Fosters, each of which is based on or pertaining to the alleged wrongful foreclosure, arose
out of the same series of connected transactions.”). “It is therefore clear from the relevant
case law that the doctrine of res judicata may serve to preclude a challenge to foreclosure
when a final judgment in a previous adjudication of that same foreclosure has been
rendered in general sessions court.” Love v. Fed. Nat’l Mortg. Ass’n, 472 S.W.3d 272, 278
(Tenn. Ct. App. 2015).

        The same holds true when the previous lawsuit was in federal court. For instance,
in Whitsey v. Williamson Cnty. Bank, 700 S.W.2d 562, 562-63 (Tenn. Ct. App. 1985), the
plaintiffs filed suit against a bank seeking damages for wrongful foreclosure of a trust deed,
but they had previously filed a complaint in federal district court challenging the
foreclosure on various grounds. The trial court dismissed the second action, and this Court
affirmed. Id. at 564-65. The plaintiff argued that “the right of action concluded by the
Federal judgment was not the same right of action asserted in the present action.” Id. at
564. However, we disagreed, concluding that both were based on an alleged failure to
inform the plaintiffs of the details of the loan as required by law. Id. The “verbose
embellishments” added to the second complaint did not “amount to assertion of a separate
and distinct right of action” for purposes of res judicata. Id. We explained that “[a]
judgment in a particular action is res judicata as to all claims and issues which were relevant
to and which could reasonably have been litigated in the prior action,” and this holds true
“even though the prior case was in Federal Court and the subsequent suit is brought in a
State Court.” Id.

        Likewise, in King v. Bank of America, N.A., No. W2018-01177-COA-R3-CV, 2020
WL 7861368, at *1 (Tenn. Ct. App. Dec. 29, 2020), the plaintiff filed suit in state court
seeking to set aside a foreclosure after she had filed two unsuccessful lawsuits in federal
district court and unsuccessfully defended against an unlawful detainer action in general
sessions court. The trial court dismissed on the basis of res judicata, and this Court
affirmed. Id. The plaintiff argued that “not all claims raised by her in the instant complaint
                                           - 16 -
were addressed in prior actions.” Id. at *8. However, this was not the appropriate inquiry.
We emphasized that res judicata bars “‘all issues which were, or could have been, litigated
in the former suit.’” Id. (quoting Jackson v. Smith, 387 S.W.3d 486, 491 (Tenn. 2012)).
Applying the transactional standard, the prior cases all involved “the same cause of action.”
Id. at *9. Although the plaintiff had attempted to refashion the allegations to assert claims
not stated before, they “either had been adjudicated or could have been litigated
previously.” Id. Thus, the complaint was barred by res judicata because the allegations
arose “from the same transaction: the foreclosure sale or impending foreclosure sale of the
Property.” Id.

        As previously discussed, in Ms. Chamberlain’s lawsuit that was removed to federal
court, she and Ms. Dauenhauer sought to enjoin the foreclosure sale and asserted six
counts: complaint to quiet title; fraud; violation of the Fair Debt Collections Practices Act;
violation of the Tennessee Consumer Protection Act; civil conspiracy; and slander of title.
Although they did not assert a claim for breach of contract, within the factual allegations
of the complaint, they alleged that the trustee had “failed to comply with the specific
advertisement and/or notice requirements in the deed of trust” and that “Tennessee law
requires strict compliance with the terms of the deed of trust in order for any . . . foreclosure,
to be valid.” They acknowledged that they were sent a letter on May 23, 2011, “seeking
payment from Plaintiff and indicating that the current principal balance on the loan is
$667,243.70,” but they made no allegation about a failure to provide notice of acceleration
prior to the May 2011 letter. In describing the factual background of the case, the district
court’s opinion stated:

       Plaintiffs received at least two letters indicating they were in default on their
       loan. A letter dated Sept. 9, 2009, stated that a default had occurred and
       Defendant BNYM—which then claimed to be the beneficiary of Plaintiffs’
       DoT—had named Defendant ReconTrust as a substitute trustee for the DoT.
       (Doc. No. 1–1 at 48.) Plaintiffs also received a letter and notice from
       ReconTrust, dated May 23, 2011, stating that Plaintiffs’ default had triggered
       acceleration of their loan and that ReconTrust would hold a non judicial
       foreclosure sale of the property on July 1, 2011. (Doc. No. 1–1 at 136–41.)

Dauenhauer v. Bank of New York Mellon, No. 3:12-CV-01026, 2013 WL 2359602, at *1
(M.D. Tenn. May 28, 2013), aff’d, 562 F. App’x 473 (6th Cir. 2014). The opinion states
that Ms. Chamberlain and Ms. Dauenhauer alleged “they have not received an accounting
of their loan and, until they receive one, they deny they are in default.” Id. In dismissing
the fraud claim, however, the district court stated that “[the plaintiffs] have provided no
facts to indicate that they were not in default and that the Note holder did not have the right
to initiate foreclosure proceedings.” Id. at *8. The Sixth Circuit reached the same
conclusion: “Borrowers provide no facts to indicate that they were not in default, or that
the Note holder did not have the right to initiate foreclosure proceedings.” Dauenhauer v.
Bank of New York Mellon, 562 F. App’x 473, 482 (6th Cir. 2014).
                                             - 17 -
       Applying the transactional approach, the claims asserted in the federal court action
clearly arose from the same transaction at issue in this case: the foreclosure (or impending
foreclosure) of the property. Nevertheless, Ms. Chamberlain argues on appeal that she
could not assert a “wrongful foreclosure” defense to a detainer action until the foreclosure
actually occurred in 2017 and Bank then filed a detainer action. She also argues that her
claim was not ripe until a foreclosure sale actually occurred.

       It is helpful at this point to examine this Court’s recent discussion in Case v.
Wilmington Trust, N.A. as Trustee for Trust MFRA 2014-2, No. E2021-00378-COA-R3-
CV, 2022 WL 2313548, at *7 (Tenn. Ct. App. June 28, 2022), in which we sought to
“clarify any distinction between the causes of action of ‘wrongful foreclosure’ and ‘breach
of contract[.]’” In that case, the plaintiff’s “wrongful foreclosure claim” was “predicated”
on his argument that the defendants did not comply with the notice requirements outlined
in the deed of trust. Id. We recognized that “[w]rongful foreclosure can be asserted as a
‘primary cause of action when a mortgagor asserts that a foreclosure action is improper
under a deed of trust.’” Id. (quoting Garner v. Coffee Cnty. Bank, No. M2014-01956-
COA-R3-CV, 2015 WL 6445601, at *10 (Tenn. Ct. App. Oct. 23, 2015)). However, we
also explained:

               Based on our review of Tennessee case law, the difference between a
       wrongful foreclosure action and a breach of contract action in the context of
       foreclosure is often unclear. Wrongful foreclosure may be asserted as its
       own cause of action, an affirmative defense to an unlawful detainer action,
       or as a theory of a breach of contract or tort claim. Garner, 2015 WL
       6445601, at *10 (“Wrongful foreclosure can be asserted as an affirmative
       defense by a mortgagor in an unlawful detainer action brought by a purchaser
       of property in foreclosure or as a primary cause of action when a mortgagor
       asserts that a foreclosure action is improper under a deed of trust.”) (internal
       citations omitted); Jerles v. Phillips, No. M2005-1494-COA-R3-CV, 2006
       WL 2450400, at *3 (Tenn. Ct. App. Aug. 22, 2006) (stating that the
       plaintiff’s amended complaint included “breach of contract for wrongful
       foreclosure”); Beal Bank, SSB v. Prince, No. M2011-02744-COA-R3-CV,
       2013 WL 411452, at *1 (Tenn. Ct. App. Jan. 31, 2013) (plaintiffs alleging
       negligent infliction of emotional distress arising out of an alleged wrongful
       foreclosure of their residence); Miltier v. Bank of Am., N.A., No. E2010-
       00537-COA-R3-CV, 2011 WL 1166746, at *1 (Tenn. Ct. App. Mar. 30,
       2011) (“This is a tort action for wrongful foreclosure.”).
               The United States District Court for the Middle District of Tennessee
       has succinctly described the independent cause of action of wrongful
       foreclosure in Tennessee as follows:

                     There are no specific elements for a wrongful
              foreclosure claim under Tennessee law. Ogle v. U.S. Bank
                                        - 18 -
                Nat’l Ass’n for Residential Asset Sec. Corp., No. 1:17-CV-40-
                TAV-CHS, 2018 WL 1324137, at *3 (E.D. Tenn. Mar. 14,
                2018). As many federal district courts in this state have noted,
                however, “Tennessee courts generally examine whether
                contractual or statutory requirements were met in the
                foreclosure of the property in question.” Ringold v. Bank of
                Am. Home Loans, No. 2:12-cv-02344, 2013 WL 1450929, at
                *6 (W.D. Tenn. Apr. 9, 2013).
                       Tennessee courts have historically required “strict
                compliance with the advertisement and notice terms as
                provided in the deed of trust.” Fed. Nat’l Mortg. Ass’n v.
                Robilio, No. W2007-01758-COA-R3-CV, 2008 WL 2502114,
                at *7 (Tenn. Ct. App. June 24, 2008) (citing Henderson v.
                Galloway, 27 Tenn. 692, 695-96 (Tenn. 1848)). A trustee’s
                failure to comply with the clear terms of the deed of trust
                pertaining to foreclosure will render a subsequent conveyance
                invalid. Id. (citing Progressive Bldg. & Loan Ass’n v.
                McIntyre, 89 S.W.2d 336, 336 (Tenn. 1936)).

        Amodio v. Ocwen Loan Servicing, LLC, No. 3:18-CV-00811, 2018 WL
        6727106, at *3 (M.D. Tenn. Dec. 21, 2018).4 Within a wrongful foreclosure
        cause of action, there is no requirement that a borrower establish damages as
        with a breach of contract claim; instead, a trustee’s mere failure to comply
        with the terms of a deed of trust will render the foreclosure sale invalid.

Id. at *8. Thus, the Court recognized that “wrongful foreclosure may be raised as a theory
of a breach of contract claim,” or alternatively, “a plaintiff may bring a wrongful
foreclosure claim independent and distinct from a breach of contract claim.” Id. at *9.

        Here, Ms. Chamberlain entitled her counterclaim as one for “Wrongful Foreclosure
– Breach of Contract.” Within that single count, she asserted that Bank’s failure to provide
notice prior to acceleration pursuant to paragraph 22 of the deed of trust rendered the
foreclosure null and void and caused her to suffer damages. When she amended her answer
after remand, she also asserted the affirmative defense of wrongful foreclosure for failure
to comply with paragraph 22. Notably, then, the sole substantive basis asserted for her
claim and defense was that Bank breached the deed of trust by failing to provide notice
prior to acceleration as required in paragraph 22. We conclude that Ms. Chamberlain could
have pursued this substantive issue in her federal court action in which she sought to
        4
          In citing Amodio, we noted: “‘Cases from other jurisdictions, including federal cases, are always
instructive, sometimes persuasive, but never controlling in our decisions.’” Case, 2022 WL 2313548, at
*8 n.5. (quoting Summers Hardware & Supply Co., Inc. v. Steele, 794 S.W.2d 358, 362 (Tenn. Ct. App.
1990)). However, we found “the Amodio district court’s analysis of wrongful foreclosure under Tennessee
law to be instructive and reflective of Tennessee case law.” Id.
                                                  - 19 -
prevent foreclosure in the first place.

       We do recognize, as noted by a federal district court within the Sixth Circuit, that
“several district courts have dismissed wrongful foreclosure claims because a foreclosure
sale had not occurred at the time the complaint was filed or dismissed.” Poole v. Fed. Nat’l
Mortg. Ass’n, No. 1:15-CV-1261, 2016 WL 3085765, at *3 (W.D. Mich. June 2, 2016)
(discussing cases). As one example, the district court in Poole cited Harris v. LNV Corp.,
No. 3-12-0552, 2014 WL 3015293, at *4 (M.D. Tenn. July 2, 2014). In Harris, the district
court reasoned,

                Since Defendants have not yet conducted a foreclosure sale, (DE 59,
        p. 20), Plaintiff’s claim of wrongful foreclosure is not yet ripe for review.
        See Tenn. Code. Ann. § 35-5-101 (providing the requirements for foreclosure
        proceedings). . . .
                Though there are no specific elements of wrongful foreclosure, to
        state such a claim the claimant must show that a “legally held, conducted and
        consummated” foreclosure involved “irregularity, misconduct, fraud, or
        unfairness on the part of the trustee or the mortgagee that caused or
        contributed to an inadequate price, for a court of equity to set aside the sale.”
        CitiMortage, Inc. v. Drake, 410 S.W.3d 797, 802 (Tenn. Ct. App. 2013),
        appeal denied (Aug. 14, 2013) (citation removed) (emphasis removed)).
        Defendants have not yet held, conducted, or consummated a foreclosure
        proceeding, and until they do so, the Court lacks jurisdiction to consider
        Plaintiff’s wrongful foreclosure claim.

Id. at *11. In Sandlin v. CitiMortgage, Inc., No. 2:19-cv-02368-JTF-atc, 2021 WL
1581771, at *9 (W.D. Tenn. Mar. 1, 2021), report and recommendation adopted, 2021 WL
1156627 (W.D. Tenn. Mar. 26, 2021), another district court reached the same result,
relying on additional language from Harris, stating, “Though Tennessee courts have not
announced specific elements for wrongful foreclosure, the commonality between all
reported and non-reported cases alike is the occurrence of an actual foreclosure on
property. Until a foreclosure has occurred, the issue is not ripe for review[.]” (internal
quotations omitted). See also Parker v. Regions Bank, No. 3:19-CV-00973, 2020 WL
6493995, at *2 (M.D. Tenn. Mar. 4, 2020) (dismissing a wrongful foreclosure claim for
lack of ripeness where the foreclosure sale had not yet occurred, relying on Harris).5

        The district court in Poole therefore recognized that, under the reasoning of the cases
it discussed from Tennessee and elsewhere, “a so-called wrongful foreclosure claim—one
seeking to set aside a foreclosure sale for noncompliance with the statutory requirements—
        5
          Our research has not revealed any cases from appellate courts of this State dismissing claims for
wrongful foreclosure based on lack of ripeness, and we express no opinion as to the accuracy of the district
courts’ conclusions regarding Tennessee law on this issue. We simply discuss those decisions to the extent
that they are relevant to Ms. Chamberlain’s claimed inability to pursue her claim in district court.
                                                  - 20 -
cannot be ripe until a foreclosure sale actually occurs.” Poole, 2016 WL 3085765, at *3
(emphasis added). “However,” the district court continued, it saw “no reason why a
homeowner cannot seek relief from a court before a foreclosure sale occurs by seeking a
declaratory judgment that the lender is not entitled to foreclose because it fails to meet one
or more of the statutory requirements.” Id. The district court opined that “a borrower’s
request for a declaratory judgment that an impending foreclosure sale will not meet the
statutory requirements would satisfy the ripeness test.” Id. at *4.

        Applying the same rationale, we conclude that Ms. Chamberlain’s claimed inability
to assert a so-called “wrongful foreclosure” claim or defense in the prior action in district
court does not mean that she could not have asserted her underlying argument regarding
improper notice under the deed of trust. In fact, some of the very opinions in federal district
courts dismissing claims for “wrongful foreclosure” on grounds of ripeness have permitted
other claims, such as those for breach of contract, to proceed. See, e.g., Parker v. Regions
Bank, No. 3:19-CV-00973, 2020 WL 6493995, at *2-3 (M.D. Tenn. Mar. 4, 2020)
(dismissing “Count I, for wrongful foreclosure” for lack of ripeness where the sale had not
occurred but considering a separate breach of contract claim alleging that sections of the
deed of trust were breached); Harris v. LNV Corp., No. 3-12-0552, 2014 WL 3015293, at
*10-11 (M.D. Tenn. July 2, 2014) (concluding that a “claim of wrongful foreclosure” was
not yet ripe but considering the separate claim for breach of contract); see also Hossain v.
Ocwen Loan Servicing, LLC, No. 3:14-0002, 2016 WL 6138628, at *2 (M.D. Tenn. Oct.
21, 2016), report and recommendation adopted, 2016 WL 6995657 (M.D. Tenn. Nov. 30,
2016) (stating that “a claim for wrongful foreclosure . . . under Tennessee law . . . requires
that a foreclosure actually occur” but noting that “[t]o the extent that Plaintiff complains
that [Defendant] took actions related to the proposed foreclosure that violated ‘contractual
requirements’ . . . , he has already asserted a breach of contract claim”). We note that in
Ross v. Wells Fargo Bank, N.A., No. 13-CV-11858, 2013 WL 5291671, at *5 (E.D. Mich.
Sept. 19, 2013), a district court found that a plaintiff’s breach of contract claim “should
have been litigated” in his prior lawsuits seeking to halt the foreclosure where the
agreements at issue “necessarily must have existed and been breached prior to the
foreclosure” and his “claims for breach of those agreements therefore were ripe at the time
the prior cases were filed.” Similarly, in Chapman v. JPMorgan Chase Bank, N.A., 651 F.
App’x 508, 509-10 (6th Cir. (Tenn.) 2016), the Sixth Circuit rejected an argument that the
plaintiffs’ claim seeking damages for “lack-of-notice” could not have been asserted in a
previous lawsuit that was filed in an effort to prevent foreclosure. The notice at issue was
allegedly not provided at the time of closing. Id. at 510. As such, the Sixth Circuit
concluded that the plaintiffs “could have, and ‘should have,’ brought their claims for failure
to provide notice in their earlier lawsuit.” Id. The alleged violation occurred “long before”
their first suit and “[n]othing prevented the [plaintiffs] from incorporating their lack-of-
notice claims in the previous complaint.” Id.

       Thus, Ms. Chamberlain’s argument regarding her claimed inability to bring a so-
called “wrongful foreclosure” claim or defense in the federal court action is not dispositive.
                                          - 21 -
Aside from seeking declaratory or injunctive relief, Ms. Chamberlain could have asserted
that Bank failed to comply with the notice provision of the deed of trust through a breach
of contract claim. See Case, 2022 WL 2313548, at *8; see, e.g., Sandlin v. Citibank, N.A.,
No. 2:15-cv-02768-JTF-dkv, 2018 WL 2370769, at *2-8 (W.D. Tenn. Mar. 26, 2018)
(considering a plaintiff’s pre-foreclosure breach of contract claim and request for
declaratory relief alleging that the defendant breached the mortgage agreement by
improperly accelerating the debt); Robertson v. US Bank, N.A., No. 14-2677, 2015 WL
12532148, at *9-11 (W.D. Tenn. Oct. 20, 2015), aff’d, 831 F.3d 757 (6th Cir. 2016)
(considering the plaintiffs’ pre-foreclosure argument that they were not provided with an
acceleration letter complying with paragraph 22 and therefore the bank should be precluded
from foreclosing on the property); Kinard v. Nationstar Mortg. LLC, 572 S.W.3d 197, 201
(Tenn. Ct. App. 2018) (considering a “Petition to Enjoin Foreclosure Sale and Complaint
for Damages” seeking injunctive relief with regard to a scheduled foreclosure and asserting
a claim for breach of contract for failure to provide payoff information); Robinson v. MERS,
Inc., No. E2010-01592-COA-R3-CV, 2011 WL 1642104, at *1 (Tenn. Ct. App. Apr. 29,
2011) (considering a pre-foreclosure breach of contract claim asserted in an effort “to stop
what [plaintiff] alleged was a wrongful foreclosure”).

        “Requiring the subsequent cause of action to be identical in all respects to the
original cause of action is too narrow a reading of the doctrine of res judicata.” XL Sports,
Ltd. v. $1,060,000 Plus Int. Traceable to Respondent, No. W2005-00689-COA-R3-CV,
2006 WL 197103, at *9 (Tenn. Ct. App. Jan. 26, 2006). Res judicata “applies not only to
issues that were raised and adjudicated in the prior lawsuit, but to all claims and issues
which were relevant and which could reasonably have been litigated in a prior action.”
Davidson v. Bredesen, 330 S.W.3d 876, 884-85 (Tenn. Ct. App. 2009) (emphasis added,
quotation omitted); see, e.g., Brooks v. First Franklin Fin. Corp, No. 3:17-0953, 2018 WL
4677844, at *2-3, 7 (M.D. Tenn. Apr. 13, 2018), report and recommendation adopted,
2018 WL 3018947 (M.D. Tenn. June 18, 2018) (dismissing a “complaint for wrongful
foreclosure” on the basis of res judicata despite the plaintiffs’ argument that their claim
“was not yet ripe” before foreclosure occurred and concluding that they had “full and fair
opportunities in the state courts to raise every legal and factual claim they had regarding
their legal rights to the Property and the legality of the foreclosure of the Property”). In
fact, Ms. Chamberlain did allege in her prior suit that the trustee had “failed to comply with
the specific advertisement and/or notice requirements in the deed of trust” and that
“Tennessee law requires strict compliance with the terms of the deed of trust in order for
any . . . foreclosure, to be valid.” Thus, we find no merit in her suggestion that she was
unable to raise her improper notice argument in her prior action seeking to prevent the
foreclosure.

        Ms. Chamberlain next argues that res judicata does not bar a subsequent suit when
it alleges “new facts.”6 She concedes that “foreclosure had been initiated prior to the first

       6
           “The doctrine of res judicata does not prevent courts from reconsidering a claim when ‘the facts
                                                   - 22 -
lawsuit” but suggests that a new fact has now occurred due to the actual completion of the
foreclosure sale and the filing of the detainer action. Ms. Chamberlain argues that once
the federal court determined that Bank had the right to foreclose, it was required to do so
in compliance with the deed of trust. However, the alleged failure to provide notice prior
to acceleration of which Ms. Chamberlain complains (prior to May 2011) had already
occurred at the time she filed suit to prevent the foreclosure in 2012. We faced a similar
situation, procedurally speaking, in Collins v. Greene County Bank, 916 S.W.2d 941 (Tenn.
Ct. App. 1995). The plaintiff had filed a previous lawsuit seeking to enjoin foreclosure on
his home, and he later filed a second suit alleging fraudulent inducement to enter into the
deed of trust. Id. at 945. The trial court found the second suit barred by res judicata, noting
that

        [the prior action’s] sole purpose [was] the enjoining of the foreclosure by the
        bank on the deed of trust. At that time, everything that could have been
        known about that situation was known. There were no belated revelations of
        fact. The only thing that occurred after that suit was the foreclosure and it
        occurred because the Court refused to enjoin it.

Id. at 946. On appeal, this Court agreed that the second action was barred by res judicata.
Id. We concluded, “There are no new facts which were not known or new issues which
could not have been presented at that time.” Id. Simply put, we noted that “[a] plaintiff
may not reserve a theory which supports his action for a second lawsuit.” Id.; see also
Bank of New York Mellon v. Berry, No. W2017-01213-COA-R3-CV, 2018 WL 930967, at
*4 (Tenn. Ct. App. Feb. 15, 2018) (“Based on the transactional approach Tennessee
follows, Ms. Berry was required to present all of her arguments regarding her challenge to
the foreclosure of the Property in her 2012 lawsuit [in which she sought to prevent
foreclosure]. To the extent she failed to do this, she is precluded from pursuing these claims
now.”).

        In sum, we conclude that the elements of res judicata have been established and that
Ms. Chamberlain’s argument regarding improper notice under the deed of trust is barred
due to her failure to raise it along with the host of other issues she asserted in the federal
court litigation.7 We affirm the trial court’s ruling regarding res judicata.


have changed or new facts have occurred’ that have altered the parties’ legal rights and obligations.”
Jackson, 387 S.W.3d at 495 n.12 (quoting Creech, 281 S.W.3d at 381).
        7
          We note that in a subsequent appeal in a separate case, the Sixth Circuit included the following
observation regarding the Dauenhauer case and others filed by counsel for Ms. Chamberlain:

        Over the past few years, the district courts in this circuit, particularly in Tennessee, have
        entertained a spate of civil actions that advance legal theories similar to [Appellant’s]. Like
        [Appellant’s], many of these civil actions are scattershot affairs, tossing myriad (sometimes
        contradictory) legal theories at the court to see what sticks. To assist the district courts in
        addressing this wave of creative litigation, we will address each of [Appellant’s] theories
                                                    - 23 -
                                        C.    Motion to Strike

       As a separate issue on appeal, Ms. Chamberlain questions whether the trial court
erred in denying her motion to strike Bank’s affirmative defenses. This Court provided a
thorough explanation of the standards for appellate review of such motions in Doe v. Mama
Taori’s Premium Pizza, LLC, No. M1998-00992-COA-R9-CV, 2001 WL 327906, at *2-3
(Tenn. Ct. App. Apr. 5, 2001):

                The purposes of a motion to strike under Tenn. R. Civ. P. 12.06 are
        (1) to eliminate redundant, immaterial, impertinent, or scandalous matter
        from pleadings, (2) to object to insufficient defenses, and (3) to enforce Tenn.
        R. Civ. P. 8.05’s requirement that pleadings be simple, concise and direct.
        5A Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure
        § 1380 (2d ed. 1990) (“Federal Practice and Procedure”). When used for
        their intended purpose, these motions help the parties and the courts avoid
        the time and money wasted litigating spurious issues by dispensing with
        these issues prior to trial. Sidney-Vinstein v. A .H. Robbins Co., 697 F.2d 880,
        885 (9th Cir. 1983); United States v. Smuggler-Durant Mining Corp., 823
        F.Supp. 873, 875 (D. Colo. 1993); Cameron v. Graphic Mgmt. Assocs., Inc.,
        817 F.Supp. 19, 22 (E.D. Penn. 1992). Despite their salutary purpose,
        motions to strike are not favored because the remedy they offer is drastic and
        because they are frequently used simply as a dilatory tactic.
        Stabilisierungsfonds Fur Wein v. Kaiser Stuhl Wine Distribs., Pty., Ltd., 647
        F.2d 200, 201 (D.C. Cir. 1981); Morell v. United States, 185 F.R.D. 116, 117
        (D. P.R. 1999); 5A Federal Practice and Procedure § 1381, at 672; 2A
        James W. Moore, Moore’s Federal Practice ¶ 12.21[2] (2d ed. 1995)
        (“Moore's Federal Practice ”).
                A Tenn. R. Civ. P. 12.06 motion may be used to test the “legal
        sufficiency” of an affirmative defense. Usrey v. Lewis, 553 S.W.2d 612, 614
        (Tenn. Ct. App. 1977). To succeed with a Tenn. R. Civ. P. 12.06 motion, the
        moving party must show both that the challenged claim or defense does not
        involve a question of fact or law on which the non-moving party can succeed
        and that failure to strike the challenged claim or defense will be prejudicial
        to the moving party. SEC v. McCaskey, 56 F.Supp.2d 323, 326 (S.D.N.Y.
        1999); Abrams v. Lightolier, Inc., 702 F.Supp. 509, 511 (D. N.J. 1988); 5A
        Federal Practice and Procedure § 1380. Prejudice for the purpose of a Tenn.
        R. Civ. P. 12.06 motion arises when the challenged claim or defense has the

        in detail.

Thompson v. Bank of Am., N.A., 773 F.3d 741, 748 (6th Cir. 2014). The Sixth Circuit cited specific cases
as examples, including Dauenhauer, and noted that several of the cases “all involve the same attorney.” Id.
at 748 n.2.
                                                  - 24 -
        effect of confusing the issues or is so lengthy and complex that it places an
        undue burden on the moving party. Hoffman-Dombrowski v. Arlington Int’l
        Racecourse, Inc., 11 F.Supp.2d 1006, 1009-10 (N.D. Ill. 1998).
                Whether a particular defense is insufficient for the purposes of a Tenn.
        R. Civ. P. 12.06 motion depends on the nature of the claim. 5A Federal
        Practice and Procedure § 1381. An affirmative defense is insufficient if, as
        a matter of law, the defense cannot succeed under any circumstance or if it
        bears no possible relationship to the matters in controversy. Brown &
        Williamson Tobacco Corp. v. United States, 201 F.2d 819, 822 (6th Cir.
        1953); FSLIC v. Burdette, 696 F. Supp. 1183, 1186 (E.D. Tenn. 1988). A
        motion to strike a defense should not be granted if there is any doubt that the
        challenged claim or defense might raise an issue of fact or law, Nwakpuda v.
        Falley’s, Inc., 14 F.Supp.2d 1213, 1215 (D. Kan. 1998); Sunshine Cellular
        v. Vanguard Cellular Sys., Inc., 810 F. Supp. 486, 499-500 (S.D. N.Y. 1992);
        2A Moore’s Federal Practice ¶ 12:21[2], or if the insufficiency of the
        defense is not readily apparent. 5A Federal Practice and Procedure § 1381,
        at 678.
                Trial courts have considerable discretion with regard to granting
        Tenn. R. Civ. P. 12.06 motions. Stanbury Law Firm v. IRS, 221 F.3d 1059,
        1063 (8th Cir.2000); Alvarado-Morales v. Digital Equip. Corp., 843 F.2d
        613, 618 (1st Cir. 1988); Krisa v. Equitable Life Assurance Soc’y, 109
        F.Supp.2d 316, 319 (M.D. Penn. 2000). Accordingly, appellate courts review
        decisions regarding Tenn. R. Civ. P. 12.06 motions using the deferential
        “abuse of discretion” standard of review.

Id. at *2-3 (footnote omitted).

       On appeal, Ms. Chamberlain fails to mention any of these standards for review. She
simply argues, “[Bank] raised affirmative defenses in response to [Ms. Chamberlain’s]
breach of contract claim. None of [Bank’s] affirmative defenses have merit.” She then
proceeds to analyze the merits of Bank’s affirmative defenses. We have already concluded,
in the previous section of this opinion, that Bank’s res judicata defense was meritorious.
As such, we reject Ms. Chamberlain’s sole argument on appeal as to why the affirmative
defense of res judicata should have been stricken.8 We decline to analyze the merits of
Bank’s other affirmative defenses, ranging from the statute of limitations to lack of

        8
           We note that Ms. Chamberlain raises one additional argument in this section of her brief that was
not raised in the section regarding res judicata. She suggests that any breach regarding failure to provide
proper notice would not have been a material breach until the foreclosure sale was completed. However,
as noted by Bank, she cites no authority in support of this argument. Therefore, we deem it waived. See
Sneed v. Bd. of Prof’l Resp. of Sup. Ct., 301 S.W.3d 603, 615 (Tenn. 2010) (“It is not the role of the courts,
trial or appellate, to research or construct a litigant's case or arguments for him or her, and where a party
fails to develop an argument in support of his or her contention or merely constructs a skeletal argument,
the issue is waived.”).
                                                   - 25 -
standing to unclean hands. Those defenses, while included in Bank’s answer, were not the
basis for Bank’s motion for summary judgment in this case. As a result, any opinion as to
the merits of those affirmative defenses or whether they should have been stricken from
the answer would not affect the outcome of this appeal. We therefore deem those issues
pretermitted. See Certain Underwriters at Lloyds, London v. Winestone, 182 S.W.3d 342,
349 (Tenn. Ct. App. 2005) (“[O]ur holding above . . . pretermits Lloyd’s final argument,
since a specific request for contribution and indemnification would not affect the outcome
of this appeal.”); State v. R.A.W., No. E2003-00847-COA-R3-PT, 2003 WL 22794471, at
*8 (Tenn. Ct. App. Nov. 25, 2003) (“Due to our resolution of the preceding issues, all
remaining issues are pretermitted as they would not affect the outcome of this appeal.”).

                              D.    Constructive Possession

        Finally, Ms. Chamberlain argued on appeal that the trial court erred in finding that
Bank was in constructive possession of the property. However, the basis for her argument
is that “[Bank] did not conduct the sale pursuant to paragraph 22 and therefore they lacked
authority to sell [her] property at foreclosure.” Having found that Ms. Chamberlain is
barred from raising this argument in this litigation, we affirm the trial court’s finding on
this issue.

                                   IV.   CONCLUSION

       For the aforementioned reasons, the decision of the circuit court is hereby affirmed
and remanded. All other issues are pretermitted. Costs of this appeal are taxed to the
appellant, Helen E. Chamberlain, for which execution may issue if necessary.



                                                    _________________________________
                                                    CARMA DENNIS MCGEE, JUDGE




                                           - 26 -